Citation Nr: 9909993	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-14 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a bipolar disorder, 
rated 10 percent disabling prior to May 8, 1998 and rated 30 
percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1990.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 1998 the case was remanded for further 
evidentiary development and the application of Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  While the case was at the 
RO, the Court of Veterans Appeals (Court) decided Rhodan v. 
West, 12 Vet. App. 55 (1998) which addresses the effective 
dates of revisions of some diagnostic codes under 38 C.F.R. 
Part 4.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected bipolar disorder was manifested by 
difficulty interacting with others socially or in a work 
setting and an inability to tolerate changes and stress in 
the work place prior to November 7, 1996. 

3.  The service-connected bipolar disorder was manifested by 
difficulty interacting with others socially or in a work 
setting and an inability to tolerate changes and stress in 
the work place from November 7, 1996 to May 8, 1998.

4.  The service-connected bipolar disorder is currently 
manifested by intermittent periods of inability to perform 
occupational tasks due to depressed mood, anxiety, 
suspiciousness, chronic sleep impairment and mild memory 
loss.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for bipolar 
disorder prior to November 6,1996, have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.132, 
Diagnostic Code 9206 (1996). 

2.  The criteria for a 30 percent evaluation for bipolar 
disorder from November 7, 1996, to May 8, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.130, Diagnostic Codes 9206 (1996), 9432 (1998).

3.  An evaluation greater than 30 percent for a bipolar 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.130, Code 9432 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran is service-connected for a bipolar disorder.  He 
requested an increased rating for his disability which was 
rated as 10 percent disabling prior to May 1998.  

A March 1994 psychological report by Donna G. Mills, Psy.D., 
stated that the veteran often thought that others were making 
negative comments about him; especially at work.  His 
suspicions had led to confrontations on the job.  He also 
felt that he was being watched when he was on the street.  He 
denied suicidal thoughts.  He said he had frequent angry and 
homicidal thoughts about his ex-wife, but that he would 
"will" them away.  He complained of a lack of concentration 
and that he would frequently forget things.  He complained of 
auditory hallucinations, mania and depression.  He was taking 
Lithium Carbonate.  

On examination he would delay a few seconds before 
responding, but he was focused and attentive.  He was 
oriented to person.  He knew his birth date, age, the current 
date and year and was aware of his location.  His speech was 
not pressured.  His thought productions were fairly focused 
and logical, though he tended to give minimal details.  His 
mood was mildly tense and guarded.  

The diagnoses were delusional disorder, persecutory type and 
psychotic disorder, not otherwise specified, with mixed 
emotional features.  The current Global Assessment of 
Functioning (GAF) score was 60.  The examiner opined that the 
veteran had average intelligence and that his memory skills 
were fairly intact.  He presented as fairly stable.  The 
examiner stated that if the veteran returned to a work 
situation the supervisors would have to be supportive and 
there would have to be clear communication of his work 
requirements.  

A November 1994 VA psychiatric examination report states that 
the veteran complained of trouble communicating and 
expressing his thoughts.  He also complained that he was not 
getting along with authority figures like supervisors.  He 
felt that people picked on him.  He also complained of mood 
swings, insomnia and paranoid ideation; feeling that people 
watched and followed him.  He states that people read his 
mind and that he hears the voice of his dead grandmother.  

On examination the veteran displayed poor hygiene.  He was 
alert, oriented times four and his sensorium was clear.  No 
pressured speech, flight of ideas or over-inclusion.  His 
mood was stable, his affect appropriate and reactive.  It had 
been a year since his last suicidal ideation.  All three 
memories were well preserved. He was in good touch with 
reality.  His concentration was good, his attention was 
average.  His insight was nil.  

The diagnosis was bipolar disorder in good control on 
medication.  The GAF score was 70.  The examiner opined that 
the veteran had been doing better since being placed on 
Lithium Carbonate.  No active psychotic symptoms were 
observed.  He added that the veteran's symptoms were 
residuals of a bipolar disorder that was in good control with 
medication.  

A November 1995 VA psychiatric examination report states that 
the veteran was working part-time as a van driver for a 
social club.  His Lithium Carbonate dosage had been increased 
since his last examination.  He denied current suicidal or 
homicidal ideations.  He complained of hearing voices tell 
him to watch his back.  He stated that sometimes he will pass 
a stranger on the street and then watch to see of the 
stranger turns and follows him.  He repeatedly stated that he 
would like to see his treating psychiatrist on more often 
that the current once every three months schedule.  His 
Minnesota Multiphasic Personality Inventory (Minnesota 
Multiphasic Personality Inventory (MMPI)-II) testing was 
invalid.  His Beck Depression Inventory indicated moderate to 
severe levels of anxiety and depression.

On examination he was oriented times four.  His short and 
long term memories seemed appropriate.  His mood was stable.  
His attention span and concentration were average.  His 
insight and judgment were poor.  

The diagnosis was bipolar disorder, most recent episode 
depressed, in control with medication, Lithium Carbonate, 
daily.  The GAF score was 65.

An October 1996 social and industrial survey noted that the 
veteran was in active service from 1979 to 1990.  He was a 
janitor from 1991 to 1992 and quit because the supervisor got 
on his nerves.  He was a nurse's aide from 1992 to 1993 and 
quit because his supervisor did not approve of his work and 
because some of the patients got on his nerves.  He was a 
driver from 1993 to 1995.  He left because he did not like 
sudden changes that sometimes occurred.  From March 1996 to 
the time of the interview he had worked as a janitor at a 
bank.  He had no complaints about the job other than its low 
salary.  

He had difficulty interacting with others socially.  He did 
not have many close friends and did not socialize much.  He 
was on his second marriage, which he described as 'O.K.'.  He 
was being treated with Haldol and Depakote.  

The examiner stated that the veteran did not seem motivated 
to pursue jobs that require a higher level of functioning 
than janitorial work.  He stated that the veteran did not 
seem to function well under stress, that he had continued 
difficulty interacting with others and that he could not 
stand constant or sudden changes.  His reaction to changes 
was to get upset and leave the job setting.  

The examiner opined that the veteran had continuous 
adjustment problems which where clearly evident from his past 
work history as well as his social interaction with others.  
He appeared to be working at his maximum level of tolerance 
in his work setting, but still could not tolerate a stressful 
work environment.  The examiner recommended that the 
veteran's rating be increased from the then current 10 
percent.  

The report of a VA psychiatric test dated in October 1996 
states that the veteran reported hospitalization for five 
days at Grandview Hospital for depression and suicidal 
ideations.  On examination he appeared older than his stated 
age.  He was cooperative but somewhat guarded during the 
examination.  He spoke and moved slowly.  He appeared to be 
medicated, but not overly so.  He was oriented times three 
and to the circumstances of the evaluation.  He denied 
suicidal and homicidal ideations.  He was not a reliable 
historian.  A MMPI-II was found to have an invalid profile.  
The diagnosis was bipolar disorder by history.  The GAF score 
was 60 for the examination and the preceding year.  

During a May 1998 VA psychiatric examination the veteran 
complained of problems with initiating and maintaining sleep.  
He was not employed at the time of the examination.  He was 
having homicidal thoughts about his wife and her lovers, but 
said he was not going to act on them.  He denied suicidal 
ideations.  He reported that he could trust female friends 
but not male ones, but later reported the reverse.  He was 
preoccupied with getting his service connection payments 
increased.  No overt delusions or ideas of reference were 
noted, but he did express some paranoid thoughts.  He 
admitted hearing voices, which the report describes as 
auditory pseudohallucinations.  His orientation was within 
normal limits and his sensorium was clear and alert.  His 
attention and concentration were not impaired.  His judgment 
sense was not impaired at the time of the examination; but it 
had been historically.  

MMPI-II testing administered in June 1998 was invalid due to 
an apparent mental set to appear extremely pathological.  A 
computerized tomography (CT) scan was interpreted as normal.  

The examiner's diagnoses were bipolar disorder, currently in 
partial remission; alcohol abuse in remission and personality 
disorder, not otherwise specified.  

The examiner opined that the veteran's occupational 
difficulties and inability to continue any job might partly 
result from his bipolar disorder; but it seemed also to be 
contributed to by his overall attitude towards other people 
and work.  Regarding his occupational and social impairment 
due solely to the bipolar disorder, the examiner classified 
him as having occasional decreased work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment and 
mild memory loss.  He added that a major portion of the 
veteran's occupational and social impairment seemed to be 
resulting from a possible ongoing personality disorder.  The 
report is negative for an opinion or medical evidence that 
the possible personality disorder was due to or aggravated by 
the veteran's service-connected bipolar disorder or his 
active service.

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1998).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's bipolar disorder, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4). 

In Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Veterans Appeals (Court) noted that, where 
compensation is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase...shall not be earlier than the effective date of the 
Act or administrative issue."  See 38 U.S.C.A. 
§ 5110(g)(West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.  
Therefore, the Board can not apply the revised rating 
provisions to the period prior to November 7, 1996.  

Under the version of the regulations in effect prior to 
November 7, 1996, a 30 percent rating was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms result in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  "Definite," as 
used here, should be construed to mean distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large.  VAOGCPREC 9-93.  A 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Code 9206 (in effect prior to November 7, 
1996).  

The current criteria provide that a bipolar disorder is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9432, which provides 
for a 30 percent evaluation for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name  38 C.F.R. § 4.7, 4.130, Code 9411.

Prior to November 7, 1996

Considering the evidence of record, the Board finds that 
prior to November 7, 1996, an increase was warranted under 
the then-existing version of the rating criteria.  During the 
November 1994 VA psychiatric examination, the veteran 
expressed problems communicating and getting along with his 
coworkers and supervisors.  His insight was nil.  Similarly, 
during the November 1995 VA psychiatric examination, his 
medications had been increased and he expressed paranoid 
ideations of others watching him.  His judgment and insight 
were poor.  At the time of the October 1996 VA psychiatric 
examination and the social and industrial survey, the veteran 
was oriented times three, and he had continuous adjustment 
problems with the work place and with social interaction with 
others.  He could not tolerate a stressful work environment 
and he lacked the initiative to seek jobs requiring higher 
levels of effort.  Resolving all doubt in favor of the 
appellant, prior to November 7, 1996, the veteran had 
definite impairment of social and industrial capability.  
However, since his second marriage was somewhat successful, 
and his only complaint with his then current job was the 
salary; the evidence did not demonstrate that favorable 
relationships with people were considerably impaired or that 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Therefore, 
prior to November 7, 1996, the criteria for a rating in 
excess of 30 percent had not been met.  

November 7, 1996, to May 8, 1998

From November 7, 1996, to May 8, 1998, the Board must apply 
both the old and the new criteria in evaluating the veteran's 
disability.  See Karnas.

The social and industrial survey of October 1996 indicates 
that the veteran had difficulty interaction g with others 
socially, but did have a marriage that was O.K.  he did not 
seem motivated to seek other than janitorial work.  His only 
complaint about his current job was its low salary.  Although 
the examiner opined that the veteran had difficulty with 
changes on the job, he was satisfied with his current work.  
There was no evidence that his ability to maintain effective 
relationships with people was considerably impaired by reason 
of reliability, flexibility or efficiency levels that were so 
reduced as to constitute considerable industrial impairment.  
Therefore, an evaluation in excess of 30 percent was not 
warranted under the old criteria during the period from 
November 7, 1996 to May 8, 1998.
The Board reaches the same result after applying the current 
criteria.  The record is negative for evidence that the 
veteran's occupational impairment due to a flattened affect, 
circumstantial speech, panic attacks, difficulty in 
understanding complex commands, impaired memory or judgment 
or difficulty in maintaining effective work and social 
relationships sufficient to warrant an evaluation in excess 
of 30 percent.  The record demonstrates that he was working 
without complaint and there was no evidence of problems on 
his then current job.  Therefore, a 50 percent evaluation was 
not warranted under the new criteria.  

The Board finds that neither criteria was more advantageous 
to the veteran during the November 7, 1996 to May 8, 1998 
period.  

May 8, 1998

During a rating action in August 1998, the RO increased the 
disability rating for a bipolar disorder to 30 percent.  In 
the RO's opinion, the evidence demonstrated definite 
impairment of the veteran's ability to establish or maintain 
effective relationships with people, and definite industrial 
impairment.  No overt delusions or ideas of reference were 
elicited, even though some paranoid thoughts were expressed.  
His attention, concentration and judgment were unimpaired.  
The record was negative for medical evidence of considerable 
impairment of the ability to establish or maintain effective 
or favorable relationships with people, or of industrial 
impairment.  

The same result is reached under the current standards.  The 
May 1998 VA examination report notes that the veteran meets 
the criteria for a 30 percent evaluation under the current 
standards based solely on the effects of his service-
connected disability.  The examiner attributed much of the 
veteran's problems to a personality disorder; however, he did 
not find that the personality disorder was in any way 
secondary to or otherwise linked to the service-connected 
disability or the veteran's active service.  

Applying the current criteria, the Board finds that a 30 
percent evaluation more closely approximates the veteran's 
current state.  The record is negative for evidence of such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, impaired judgment, so as to 
warrant a rating of 50 percent.  In fact, the May 1998 report 
states that his attention, concentration and judgment sense 
were unimpaired.  The evidence does not demonstrate impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships sufficient to warrant the next higher 
evaluation.

The Board finds that neither version of the rating criteria 
are more advantageous to the veteran.  The Board finds that 
the veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation for his 
bipolar disorder.  38 C.F.R. § 4.7.  Therefore, the Board is 
compelled to conclude that the weight of the evidence is 
against the claim and that an increased evaluation for 
bipolar disorder is not warranted.  The Board has carefully 
reviewed the entire record in this case; however, the Board 
does not find the evidence to be so evenly balanced that 
there is any doubt as to any material issue.  38 U.S.C.A. 
§ 5107.


ORDER

A 30 percent evaluation for bipolar disorder prior to 
November 7, 1996, is granted, subject to the law and 
regulations governing the criteria for award of monetary 
benefits.  

A 30 percent evaluation for bipolar disorder for the period 
of November 7, 1996, to May 8, 1998, is granted, subject to 
the law and regulations governing the criteria for award of 
monetary benefits.

Entitlement to an increased evaluation for a bipolar disorder 
after May 8, 1998, is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

